Citation Nr: 1036297	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-28 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for major depression, to 
include secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Pursuant to the Veteran's request, a Travel Board hearing before 
a Veterans Law Judge was scheduled for February 2008.  In January 
2008, the Veteran cancelled the hearing.  Thus, the hearing 
request is deemed withdrawn. See 38 C.F.R. § 20.702 (2009).

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 

FINDING OF FACT

The medical evidence preponderates against finding that the 
Veteran has a diagnosis of posttraumatic stress disorder which 
comports with the diagnostic criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV).  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125 (2009); 75 
Fed.Reg. 39852 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
October 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in March 
2006.  While the appellant did not receive full notice prior to 
the initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated in May 
2008.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  There is no 
evidence that additional records have yet to be requested, or 
that additional examinations are in order.
 
Analysis

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2009).

VA considers diagnoses of mental disorders in accordance with the 
DSM-IV. 38 C.F.R. § 4.125 (2009).  The DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder include:  A) exposure 
to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  ICD-9 
Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  The rule now provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

The Veteran is seeking entitlement to service connection for 
posttraumatic stress disorder.  Specifically, the Veteran reports 
that he has posttraumatic stress disorder due to his Vietnam 
experiences.  He asserts that while in Vietnam he was subjected 
to mortar attacks several times and that several soldiers in his 
company were seriously injured.  He also reported an incident 
when while guarding a base's main gate a young boy with serious 
injuries was brought for treatment.  He stated that on many 
occasions he would guard Vietnamese who were badly injured and 
were waiting for medical treatment.  The appellant also reported 
that two of his friends were killed in Vietnam after he was 
discharged.  

The Veteran's service personnel records confirm his service in 
Vietnam.  His personnel records report his military occupational 
specialty as a military policeman.  The evidence does not show 
that the Veteran engaged in combat, however, based on his service 
in Vietnam and research of the reported incidents, in-service 
exposure to was conceded by the RO.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or a diagnosis of any psychiatric disorder.  

Post-service, a VA clinical record dated in May 2005 showed a 
positive PTSD screen.  The Veteran reported, however, that he was 
not currently followed for PTSD by mental health.

The Veteran underwent a private mental health evaluation in July 
2005.  He reported that after he got back from spending a year as 
a military policeman in Vietnam things seemed to go pretty well.  
He stated that he was sleeping relatively well.  He indicated 
that it was strange being back home after being in a combat zone 
for a year but he felt that he managed that pretty well.  He 
would have an occasional dream about things that happened in 
Vietnam.  He would also have thought insertions about things that 
happened in Vietnam, some of these would be pleasant and some 
would be unpleasant.  He said things were going pretty well until 
he became unemployed in 1998 due to job cutbacks.  He reported 
that after September 11, 2001, his depression was rather markedly 
increased.  He was diagnosed as having major depression, single 
episode, non-psychotic with isolation and unemployability.

In September 2006, the Veteran submitted a "buddy statement" from 
a soldier with whom he served in Vietnam.  The solider reported 
that both he and the Veteran witnessed the capture of Viet Cong 
prisoners for medical procedures at the base camp hospital.  He 
asserted that they witnessed the amputation of a prisoner of 
war's leg and the opening of a chest cavity for treatment of a 
gunshot wound while guarding prisoners in an operating room.  He 
indicated that their base camp in Chu Chi was the target for 
numerous mortar attacks.  

A February 2006 disability determination from the Social Security 
Administration found the Veteran disabled due to affective 
disorders and a malignant neoplasm of the prostate.

Following a VA psychiatric examination in February 2008, the 
Veteran was diagnosed as having major depression.  The examiner 
noted that while the Veteran did not have standard combat medals, 
his combat stressors were verified.  Thus, the examiner found 
that the Veteran had the DSM-IV stressor criteria for PTSD.  The 
examiner, however, noted that the Veteran did not meet the PTSD 
symptom criteria.  The examiner noted that the Veteran lacked the 
re-experiencing phenomena, and while things reminded him of 
Vietnam, they did not cause significant distress.  The examiner 
opined that the numbness or detachment symptoms noted on the 
posttraumatic stress disorder screening were more likely related 
to his depression. 

Based on a thorough review of the record, the Board finds that 
the preponderance of the most competent and probative evidence is 
against granting entitlement to service connection for 
posttraumatic stress disorder.  In this case, the Veteran's 
stressor statements are not in dispute.  The competent medical 
evidence, however, fails to establish a diagnosis of 
posttraumatic stress disorder.  While a May 2005 VA clinical 
record showed a positive PTSD screening, a private examiner in 
July 2005 did not diagnose posttraumatic stress disorder, and a 
February 2008 VA examiner opined that the Veteran's symptoms did 
not satisfy a full diagnosis of PTSD.  The weight of the evidence 
demonstrates that the Veteran does not currently suffer from 
posttraumatic stress disorder under the diagnostic requirements 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition for a 
diagnosis of PTSD.  The February 2008 VA examination was thorough 
and addressed the specific requirements for a diagnosis of 
posttraumatic stress disorder.  Therefore, that examination is 
the most persuasive evidence on the issue of whether or not a 
diagnosis of PTSD is appropriate.  Accordingly, entitlement to 
service connection for PTSD is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran's claim for service connection for major depression 
warrants further development.

The record reflects current diagnoses of major depression.  The 
representative alleges that the Veteran's depression is secondary 
to his service-connected prostate cancer.

The Board finds that the February 2008 examination report is 
inadequate to address the etiology of the Veteran's major 
depression.  While the examiner acknowledged that the Veteran 
experienced various stressors during his service in Vietnam, he 
did not address whether major depression is related to those 
stressors.  With regard to the claim on a secondary basis, the VA 
examiner reported that he did not see any indication that the 
Veteran's prostate cancer was a "significant factor" in his 
depression as depression was diagnosed prior to the prostate 
cancer.  Furthermore, the examiner noted that the records did not 
"strongly suggest" that prostate cancer was a significant 
factor in his depression in subsequent evaluations.  

To grant service connection requires only that the evidence be in 
equipoise.  It does not need to strong suggest or support the 
benefit sought.  Moreover, because certain evidence was not 
addressed the record raises questions as to the adequacy of that 
conclusion.  As noted above, a February 2006 Social Security 
disability determination found that the Veteran disabled due to 
affective disorders and malignant neoplasm of the prostate.  
Consultation notes associated with the Social Security disability 
determination indicate that the Veteran reported that he was 
"pretty stressed since [the] prostatectomy and has had a lot of 
worry about sexual performance."  

Furthermore, an October 2005 private mental health evaluation 
which found that the Veteran had major depression.  At that time 
the Veteran reported that he was having some sleep difficulty and 
dreams about his military experience.  He reported that he 
frequently found himself thinking about his military time.  In 
statement received in October 2005, the Veteran's wife reported 
that since his prostatectomy, the appellant had experienced 
mental distress.  She stated that he has had problems sleeping 
and that he was up most nights. 

Hence, the Board finds that another VA examination is warranted 
to ascertain the etiology of the Veteran's major depression.

Finally, the Veteran must be notified of the evidentiary 
requirements of a secondary service connection claim, in 
accordance with Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be sent notice under the 
Veterans Claims Assistance Act of 2000 of the 
evidence required to substantiate a claim for 
secondary service connection for major 
depression.

2.  Thereafter, the RO should schedule the 
Veteran for a VA psychiatric examination to 
determine the etiology of his major 
depression.  All indicated tests should be 
accomplished.  The claims folder and a copy 
of this REMAND must be made available to the 
examiner.  The examiner is requested to 
address the following questions:

Whether it is at least as likely as not, 
i.e., is there a 50/50 chance that major 
depression was incurred during his active 
duty military service, to include due to the 
Veteran's exposure to combat.

Is it at least as likely as not, i.e., is 
there a 50/50 chance that major depression is 
caused or worsened by his service- connected 
prostate cancer.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent assurance 
of relationship. 

*	"It is at least as likely as not" means 50 
percent or more. 

*	"It is not at least as likely as not" 
means less than a 50 percent chance. 

*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the etiology of 
any diagnosed major depression is unknowable.  
A complete rationale must be provided 
for any opinion offered.

VA examiner must append a copy of their 
curriculum vitae to the examination report.

3.  The RO should review the medical 
examination reports to ensure that they are 
in complete compliance with the directives of 
this remand. If they are deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5. Thereafter, the RO should readjudicate the 
claim for service connection for major 
depression, to include secondary to prostate 
cancer.  If the benefit sought is not 
granted, the Veteran and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


